Title: To Benjamin Franklin from Isaac Norris, 15 April 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend B Franklin
            15th. Aprl. 1760
          
          It is so long since we received any Accounts of our Publick Affairs in England, that I hope the old Saying “that No News is good News,” may be our Case, with respect to the Bills Pass’d by Governor Denny the last Year, should the ReEmitting Act (of which I own I was very Apprehensive) be repealed it would now throw us into extream Confusion. As for the Supply Bill I never fear’d it, and now less than ever, since Governor Hamilton has not venturd to refuse Our last Act passd a few Days Ago for Granting £100,000, and £2700 [sic] Men, in which the Proprietary Estate is taxed as in the Law past by Governor Denny. It is True Governor Hamilton gave his Assent to it with an Ill Grace as will appear by the inclos’d Paper of Amendments and his Message to which I refer. The Verbal Message of the 8th April Instant refers to An Anecdote which I will hint to You, as I apprehend it. When the House Resolved on the Sum of £1,500 to defray the Expences of the Agency in soliciting the Affairs of this Province at the Court of G.B, on the 3d. February, and 1st April 1757, I need not inform You they ordered Immediate Payment for £750 Sterling, part of that Sum Out of the L. Office, but when the Reemitting Act expird, and the Annual Sinking of the Money, let out Upon Loan brought the Int[erest] Mony to a Meer Triffle, the House became very sensible that They shou’d soon be in the Condition the Proprietors had long labourd to bring upon the Province That the People shou’d have no Power over their own Mony. They therefore on the 20th. March 1759, gave a Certificate for the whole Sum of £1500, “To be Paid out of the Next Supplies to be Granted for discharging of the Publick Debts, and other Purposes for the King’s Use,” and they were very Justifiable in ordering that Certificate to be signed, As the Members were at that Time apprehensive they shoud be Necessitated to pass their Supply Bill with an Exclusion of the Proprietary Estate, (and I say the More upon this Occasion As I had some Concern in Procuring that Certificate.) Thô I must Confess that as it has since turn’d out there seems some hardship in making the Proprietors pay a Part of that Charge, Governor Denny or his Council got, from one of Our Members, who did not well understand it, a hint (as we suppose) of this Transaction and therefore on the sending Up the former Supply Bill, He sent a Message by the Secretary to Enquire what Orders upon the Treasurer remaind Unpaid which were comprehended in that Clause of the Bill then offer’d to him. We made the Secretary explain himself with Precision, and when he insisted on his Message and confind it to the Orders on the Treasurer which then remaind Unpaid We told him, That there were none and Governor Denny afterwards Past the Bill, (which One of our Country Members said, “was like swallowing a Chesnut with the Bur on”). But since that Bill Past, Our Votes have been made Publick, and it there appears that a Certificate was signd in the House, on the 20th March 1759, for the Aforesaid Sum of £1500 Sterling To be Paid as I have informd You above. This Probably produced the Message of the 8th. April, Inst. But behold There was No part of That Mony Unpaid or to be paid Out of the last Supply Bill, and Governor Hamilton had No Right to Enquire any further, so that for any Thing I can find they must remain in Statû Quo prius, “till our Accounts come to be made Publick.” This situation of that Affair, I presume, has Induced the Members, to whom I repeatedly mentiond the Necessity of Making A New Order for the Remainder of the £1500 Sterling to let it lye As it now does Upon the Resolves of February and April 1757, and 20th. March 1759, But this ought Not, and will not Alter your Conduct of Useing what I have remitted, As the Publick Occasions shall require for their Service. Bills of Exchange have Risen for some Time from 5 to 7½ per Cent but I Apprehend These new Contractors will be Under a Necessity of Lowering them a Little, if the Campaign shou’d be Carried on Vigourously in America This Year. If that shou’d be the Case, I shall Continue to Remit a few More Bills of Exchange, if I receive some Payments the People Indebted to me gave me Reason to expect, but in the Mean Time, what Apology Can I make for the Trouble it gives You in Negotiating My Concerns There in Mony Matters. This incloses a 3d Bill of Exchange John Hunter, on Messrs. Tomlinson & Co. No. 3638 for £100, and I must request the favour that You will be Pleasd to pay to my Kinsman Samsn Lloyd of Birmingham, for a few Goods he shipd for my Account Viâ, Bristol, the greatest part of which is Arriv’d and the rest came to Bristol too late to be put on board. The whole Amounts to about £51 or 2, of which he will, in pursuance of my Letter to him, Produce the Account, which cou’d not be exactly sent to me for want of some small Charges on the Goods. I hope the Passing of the Last Supply Bill will near finish Our Squables with the Proprietors on that Head, and we also hope the Death of F.J. Paris will be no loss to this Province which has felt the Effects of his great Pains and Active Industry for Many Years Past, to do us all the Mischief in his Power. I am Your Assured Friend
          
            I N
            The House have appointed a Committee to Consider the Governors Message, and report Their Opinion at the next Sitting.Copy.
          
         
          [Endorsed:] B F received this Lettr. ackd June 14th. 1760
        